Case: 15-50398      Document: 00513490785         Page: 1    Date Filed: 05/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-50398                                FILED
                                  Summary Calendar                           May 3, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JON HAROLD ROYAL ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:90-CR-104


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jon Harold Royal, federal prisoner # 26464-079, was convicted of
conspiracy to possess with intent to distribute cocaine and sentenced to 360
months of imprisonment.           He now appeals the denial of his 18 U.S.C.
§ 3582(c)(2) motion, which was based upon Amendment 782 to the Sentencing
Guidelines.     That amendment effectively lowered the base offense levels
applicable to most drug offenses by two levels. See U.S.S.G. § 1B1.10(d);


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50398     Document: 00513490785     Page: 2    Date Filed: 05/03/2016


                                  No. 15-50398

U.S.S.G., App. C., Amend. 782. We review the district court’s denial of a
§ 3582(c)(2) motion for an abuse of discretion and its factual findings for clear
error. United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
      Royal argues that the correct amended guidelines range was 292 to 365
months of imprisonment and that the district court abused its discretion by
finding that his 360-month sentence was less than the midpoint of that
amended range. Royal’s calculations are based on a criminal history category
of III; however, the record indicates that his criminal history category was IV,
making the correct amended guidelines range 324 to 405 months of
imprisonment.      Thus, the district court did not clearly err or abuse its
discretion in finding that Royal’s 360-month sentence was less than the
midpoint of the new range. See Henderson, 636 F.3d at 717.
      Next, Royal argues that the district court abused its discretion by finding
that his 360-month sentence was appropriate in light of his offense conduct
and relevant conduct. Because his sentence was at the bottom of the original
guidelines range, but it is near the top of the amended range, Royal argues the
district court should have reduced his sentence. However, the assertion that
his sentence is near the top of the amended guidelines range is incorrect; as
discussed above, Royal miscalculated the amended range. In addition, the
district court’s reasons indicate that it properly considered his § 3582(c)(2)
motion, the 18 U.S.C. § 3553(a) factors, and the nature of Royal’s offense and
other relevant conduct. See United States v. Whitebird, 55 F.3d 1007, 1010
(5th Cir. 1995).
      Royal has failed to show that the district court’s denial of his § 3582(c)(2)
motion was an abuse of discretion.          See Henderson, 636 F.3d at 717.
Accordingly, the judgment of the district court is AFFIRMED.




                                        2